[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    FEBRUARY 6, 2008
                                                    THOMAS K. KAHN
                              No. 07-13106
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                  D. C. Docket No. 05-00053-CR-J-20MCR

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

JAMES DWAYNE MERRETT,

                                                    Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (February 6, 2008)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Roland Falcon, appointed counsel for James Dwayne Merrett in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Merrett’s conviction and

sentence are AFFIRMED.




                                          2